Title: To George Washington from Brigadier General William Smallwood, 17 October 1778
From: Smallwood, William
To: Washington, George


          
            Fredericksburgh Octobr 17th 1778
          
          Two of the Questions stated yesterday by your Excellency to the Council respecting Detatchments being sent towards Boston, & against the Indians & disaffected on the Frontiers of this State, being determined, require no farther Observations or Reply.
          The Uncertainty of the Enemys Views—their Strength, & superior Advantages to effect Speedy Operations—The present State of, and the disciplining our Army—the Probability indeed the certainty of its Diminution by the Drafts going Home, Unite to shew the Expediency of our Force remaining in a collected State during the Winter, or at least till the Intentions of the Enemy can be more clearly demonstrated—For which Purpose I shoud judge it most eligible, to build Hutts immediately, in such a Position as might be most favorable for the Reception of Supplies of Provision and Forage—to support our Important Posts—cover the Country—& Shelter & ease the Troops—My being a Stranger to the Country, & unacquainted with the Resources in the Commissary’s and Forage Departments &c., disqualify me to point out such a Position—but from my Present Ideas, I woud recommend a Position in the Highlands, adjacent to West Point, & the landgs at Fish Kills & Kings Ferry, as most eligible for these Purposes—Many more Reasons might be urged, but the above may suffice against distributing the Army into distant Cantonments.
          At this Advanced Season and from other Circumstances, I think the French Fleet at Boston is secure, and that no Danger can be apprehended from that Quarter, as Succour can be thrown in before the Enemy can possibly effect a Capital Stroke. I have the Honor to be with Sincere Regard Yr Excellys most Obedt Sert
          
            W. Smallwood
          
          
          
          
          
            N.B. No more Paper being to be procured at my Quarters your Excelly will excuse the want of it & bad Materials.
          
        